PER CURIAM.
The plaintiff appeals from an ex parte order, which vacated an order obtained ex parte, which last order denied a motion to open defendant’s default, upon the ground that the defendant had failed to comply with a previous order which opened such default. It is unnecessary to enter into a discussion as to the validity of the several orders herein. It is sufficient to say that the order appealed from is not one of the orders from which an appeal can be taken, and the appeal must therefore be dismissed.
Appeal dismissed, with $10 costs.